Name: 2002/671/EC: Commission Decision of 20 August 2002 amending Decision 97/569/EC to include a Romanian establishment producing wild game meat products (Text with EEA relevance) (notified under document number C(2002) 3102)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  foodstuff;  tariff policy;  health;  cooperation policy;  trade;  animal product
 Date Published: 2002-08-24

 Avis juridique important|32002D06712002/671/EC: Commission Decision of 20 August 2002 amending Decision 97/569/EC to include a Romanian establishment producing wild game meat products (Text with EEA relevance) (notified under document number C(2002) 3102) Official Journal L 228 , 24/08/2002 P. 0025 - 0025Commission Decisionof 20 August 2002amending Decision 97/569/EC to include a Romanian establishment producing wild game meat products(notified under document number C(2002) 3102)(Text with EEA relevance)(2002/671/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 95/408/EC of 22 June 1995 on the conditions for drawing up, for an interim period, provisional lists of third country establishments from which Member States are authorised to import certain products of animal origin, fishery products or live bivalve molluscs(1), as last amended by Decision 2001/4/EC(2), and in particular Article 2(1) thereof,Whereas:(1) Provisional lists of third country establishments from which the Member States authorise imports of meat products have been drawn up by Commission Decision 97/569/EC(3), as last amended by Decision 2002/74/EC(4).(2) The Commission has received from Romania details of a wild game meat product establishment, with guarantees that it fully meets the relevant Community health requirements and that should this establishment fail to do so, its export activities to the European Community would be suspended.(3) A provisional list of establishments producing wild game meat products may thus be drawn up in respect of Romania, and Decision 97/569/EC should therefore be amended accordingly.(4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1The text in the Annex to this Decision is added to the Annex to Decision 97/569/EC.Article 2This Decision is addressed to the Member States.Done at Brussels, 20 August 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 243, 11.10.1995, p. 17.(2) OJ L 2, 5.1.2001, p. 21.(3) OJ L 234, 26.8.1997, p. 16.(4) OJ L 33, 2.2.2002, p. 29.ANEXO/BILAG/ANHANG/Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã /ANNEX/ANNEXE/ALLEGATO/BIJLAGE/ANEXO/LIITE/BILAGAPaÃ ­s: Rumania/Land: RumÃ ¦nien/Land: RumÃ ¤nien/Ã Ã Ã ¬Ã Ã ¿Ã : Ã ¡Ã ¿Ã Ã ¼Ã ±Ã ½Ã ¯Ã ±/Country: Romania/Pays: Roumanie/Paese: Romania/Land: RoemeniÃ «/PaÃ ­s: RomÃ ©nia/Maa: Romania/Land: RumÃ ¤nien>TABLE>